DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 January 2022 has been entered.

Reasons for Allowance
 Claims 183-187, 189-202, 204-272, 311-324 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Ding in view of Okabe are considered the closest prior art. Ding discloses a developing cartridge (3) with a cartridge frame (31; fig. 3), a developing roller (32), and two lever assemblies (33L, 33R) at opposite ends of the frame (31), the lever assemblies (33L, 33R) including first and second levers (331L, 331R) that are movable relative to the cartridge frame (31), and first and second lever springs (333L, 333R) capable of being compressed in response to movement first and second levers (331L, 331R) relative to the frame (31). Ding further discloses a coupling member (unnumbered coupling member on left side of developing cartridge 3; fig. 4) that transmits a rotational force to the cartridge (3). Ding is silent on a coupling member that is movable along a direction of its rotational axis. Okabe teaches a developing cartridge with a coupling member (25) that is movable relative to a frame (21) in a direction of its rotational axis (coupling 25 is movable relative to wall 21 in a direction of its rotational axis; figs. 12B and 13B) and a coupling spring (48) that urges the coupling member (25) in a direction of the rotational axis of the coupling member. 
The left lever assembly (33L) of Ding is positioned at a distance from the end of the cartridge (fig. 4), so it is not disposed in the same plane as the coupling member that is perpendicular to a rotation direction of the developing roller (32). Further, the coupling spring (48) of Okabe is positioned outside of the cartridge (fig. 10B). Thus, when modifying the apparatus of Ding to include the movable coupling member and coupling spring of Okabe, the resulting apparatus would not have either lever spring (first and second springs) of Ding and the coupling spring (third spring) of Okabe in the same plane perpendicular to the rotation axis of the developing roller. 
Therefore, Okabe in view of Ding do not disclose or suggest “wherein the coupling member and the third spring are positioned at the first end portion of the frame, and wherein a part of the first spring and a part of the third spring are positioned in a plane that is perpendicular to the rotational axis of the developing roller” in combination with the remaining claim elements as recited in claims 183-202, 204-212, 223-228, 311, and 312. 
Similarly, Okabe in view of Ding do not disclose or suggest “wherein the coupling member, the third spring, and the gear are positioned at a first end portion of the frame, and wherein a part of the first spring and a part of the gear are positioned in a plane that is perpendicular to the rotational axis of the developing 213-222, 229-272, and 313-324.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348.  The examiner can normally be reached on Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 




/ERIKA J VILLALUNA/Primary Examiner, Art Unit 2852